Citation Nr: 1729473	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  09-23 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a balance disorder, to include as secondary to service connected disabilities.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1970.

This matter is before the Board on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Seattle, Washington RO now has jurisdiction of this case.  

The issue on appeal was previously denied by the Board in July 2015.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims which, in a May 2016 Order, vacated the Board's decision and remanded the issue for additional development and readjudication.


FINDINGS OF FACT

The Veteran's balance disorder is not shown in service, related to his time in service, or caused by or aggravated by a service connected disability. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a balance disorder, to include as secondary to a service connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159  (2016).  Here, the duty to notify was satisfied by way of letters sent in June 2008 and December 2008.   

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.

Finally, it is noted that in May 2016, the U.S. Court of Appeals for Veterans' Claims (Court) issued a joint motion for partial remand (JMPR) vacating the Board's decision and remanding the issue of service connection for a balance disorder for further adjudication.  In June 2016, the Litigation Support Division of the Board sent the Veteran a 90-day letter advising him of his right to send in additional evidence.  There has been no change in representation since the issuance of the 90-day letter.  Per the JMPR instructions, the Board has considered whether there is a possible link between the Veteran's balance condition, hypoxic brain injury, and heart condition; whether the Veteran's balance condition is proximately caused or aggravated by his service connected hearing loss; and whether referral for an extraschedular rating as to the Veteran's hearing loss was warranted.  The last issue was decided in the Board's August 2016 decision.  Further, the Board has re-examined the evidence of record, obtained copies of the Court's order, JMPR, and Appellant's brief, and incorporated them into his claims folder.  Thus, the Board is now satisfied there has been substantial compliance with this JMPR.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47   (1999).

After the JMPR, this appeal was remanded in August 2016 in order to consider and address whether the Veteran's balance disorder was caused or aggravated by his service connected hearing loss and/or service connected heart condition, with special attention to his hypoxic brain injury.  All available records have been obtained and attached to the claims file.  Therefore, VA has met its duty to assist in this respect.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA provided a relevant and adequate examination in May 2017.  The examiner reviewed the clinical files, e-folder, CAPRI, considered lay statements, and provided clinical findings and diagnoses based on current medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Service Connection

The Veteran is seeking secondary service connection for a balance disorder.  Specifically, the Veteran asserts that he developed a balance disorder as a result of service connected hearing loss, or in the alternative, a service connected heart disorder.  He asserts in a May 2010 letter to his congressperson that the Howitzer blast that caused the hearing loss also damaged his balance.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2016).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As balance disorders are not covered in § 3.309(a), though, service connection via the demonstration of continuity of symptomatology is not for application.

Service connection may be also established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. §  3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  38 C.F.R. §  3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, after reviewing all evidence currently of record, the Board determines that service connection for a balance disorder is not warranted because the evidence does not show that the Veteran's balance disorder is related to or had its onset during his service, nor is it related to his service connected hearing loss or his service connected heart condition.

First, the Veteran is not precluded from establishing service connection for his balance disorder with proof of actual direct causation as due to active duty service.  However, service connection is not warranted on this basis.  Specifically, the Veteran's service treatment records show no treatment for or symptoms of a balance disorder in service or at his separation exam in July 1970.  

The Veteran was seen for dizzy spells in August 1990 and had two major falls in 2002 and in 2005.  He was first evaluated for balance difficulties in 2009.  However, the first indication of any balance related disability since separation in 1970 was a 1995 MetroHealth progress report, in which it is recorded that the Veteran was dizzy after two minutes of standing.  There is no record of the Veteran receiving treatment for a balance disorder prior to this date.  During the thirty-two year gap between his separation and his first symptoms, the Veteran endorsed no signs or symptoms of a balance disorder.  Therefore, continuity is not shown.  

The Board has considered the assertions made by the Veteran relating to his balance disorder.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering whether a statement is credible, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
The Veteran asserts in a January 2010 compensation & pension note and a May 2010 congressional letter that he has suffered from imbalance, coincident with hearing loss, since he left service, but that he did not know VA could administer a balance exam until he received private test results.  

However, the Board is unable to rely on these statements alone in order to grant service-connection.  Specifically, in addition to the fact that there is no medical evidence of loss of balance for many years after he left active duty, the Board also notes that the Veteran submitted a number of claims during this time where loss of balance was not shown. 

The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation related to other disorders, but made no reference to the other scars he claims now weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Had the Veteran had loss of balance symptoms at that time, as he now claims, there seems to be no reason why he would not have identified them at that time.

Next, there is also no indication from the competent medical evidence that there is any relationship between his loss of balance and either his active duty service or any service-connected disability.  Specifically, an October 2008 VA examination diagnosed sensorineural hearing loss, but declined to comment on whether hearing loss caused the Veteran's imbalance and referred him to an otologist.  In a October 2009 audiology balance evaluation, an otologist evaluated the Veteran's left and right peripheral vestibular systems, as well as his ocular-motor function, and noted no evidence of either peripheral vestibular or ocular-motor dysfunction.  In addition, the Veteran displayed no dizziness with pressure changes to either ear canal.  Given the Veteran's normal peripheral vestibular function at all times during the period on appeal, the otolaryngologist examining the Veteran in February 2017 opined that "there is no (ear) pathology to render a diagnosis." 

Pursuant to the May 2016 JMPR and August 2016 Board Remand, the Veteran was administered an examination in May 2017 to assess the likelihood that the Veteran's balance disorder was aggravated by his service connected hearing loss.  The examiner noted the normal October 2009 ENG results and vestibular testing, as well as the August 1990 opinion of a medical examiner associating the Veteran's dizzy spells with stress, to conclude that it is less likely than not that the Veteran's balance disorder is aggravated by any ear pathology.  In other words, the Veteran's vestibular system was functioning adequately and therefore not the cause of his balance disorder.

The December 2014 VA examiner implied that the Veteran's balance condition was related in part to hypoxic brain injury, which may be related to his heart condition.  However, this relationship was never explicitly discussed prior to the JMPR.  However, the May 2017 examiner explained that non-vestibular imbalance or dizziness can be caused by arteriosclerosis and/or atherosclerosis because of irregularity of blood flow to the Veteran's peripheral nerves and muscles, as well as because of mechanical difficulties due to the Veteran's left leg amputation.  The examiner stated in a subsequent e-mail that she meant that the Veteran's imbalance is a symptom associated with his diminished cardiovascular status, his loss of a limb, and ischemic stroke (which leads to hypoxic brain injury).  In other words, his dizziness is a symptom already compensated by his service connection for ischemic heart disease, and not a separate disability which can be service connected.  Separate service connection for the Veteran's balance disorder would constitute unlawful pyramiding of symptoms.  See 38 C.F.R. § 4.14.  As such, the Veteran's claim fails for this reason as well.

The Board finds that this examination was adequate for evaluation purposes.  The examiner reviewed the Veteran's claims folder and e-file, and there is no indication that the examiner was not fully aware of the Veteran's past or that she misstated any material fact.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, the Veteran has submitted no clinical evidence rebutting the VA examiner's latest opinion.  

In arriving at this conclusion, the Board notes the Veteran's assertion that he feels his hearing loss caused his imbalance because they occurred at approximately the same time.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, however, the Veteran is not competent to testify regarding the etiology of balance disorders.  See Jandreau, 492 F.3d 1372 at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not have a simple identification that a layperson is competent to make.  Specifically, the Veteran is qualified to note that he started feeling imbalance and hearing loss at approximately the same time.  However, he is not qualified to determine that his hearing loss, or other service connected conditions caused his balance disorder.  Moreover, a qualified medical examiner indicated stress as a cause of the Veteran's dizzy spells.  Therefore, the Veteran's lay statements that the Veteran's balance disorder is related to his time in service, especially that it is caused or aggravated by his service connected hearing loss or heart condition, are found to lack competency.

Unfortunately, based on the evidence of record, the Veteran's claim must be denied.



ORDER

Entitlement to service connection for a balance disorder, to include as secondary to service connected disabilities, is denied.


  

____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


